Citation Nr: 1018736	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) and any other acquired psychiatric 
disability



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2007, which denied service connection for PTSD and a 
sleep disorder.  In December 2008,  the veteran appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).  
In a decision dated in June 2009, the Board denied the issue 
of service connection for a sleep disorder, and remanded the 
issue of service connection for PTSD to the RO for additional 
development.  The veteran appealed the denial of service 
connection for a sleep disorder to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a December 2009 joint motion 
for remand (JMR) filed with the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and remanded; a December 2009 Court order 
granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The vacated Board decision was expressly limited to the issue 
of service connection for a primary sleep disorder, inasmuch 
as service connection is not in effect for any psychiatric 
condition.  Moreover, should service connection be 
subsequently granted for a psychiatric disorder, any sleep 
impairment which is a symptom of such disorder would be a 
matter to be addressed in the rating of the service-connected 
disability.  Nevertheless, in the JMR, the parties, while 
acknowledging that the issue of service connection for PTSD 
was not encompassed by the JMR, directed the Board to 
consider whether the Veteran's claimed sleep disorder is a 
symptom of PTSD or anxiety, despite the fact that service 
connection is not currently in effect for either PTSD or 
anxiety, a prerequisite for secondary service connection.  
See 38 C.F.R. § 3.310 (service connection may be granted for 
a disability secondary to, or aggravated by, a service-
connected disability).  

The Veteran has not filed a claim for service connection for 
anxiety, but, in view of the JMR, this must be considered now 
as part of the claim for service connection for an acquired 
psychiatric disability, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (The Court pointed out that 
the Veteran is not competent to diagnose his various 
conditions, in concluding, in a case involving service 
connection for PTSD when the record showed diagnoses of other 
mental conditions, that such conditions were part of the 
claim).  

Given the above, it is difficult to sort out the proper 
appellate status of this appeal.  To satisfy the requirements 
of the JMR, and avoid unnecessarily prolonging adjudication 
of the appeal, the Board concludes that the best option is to 
merge this appeal on the issue of service connection for a 
sleep disorder, with the previously remanded issue of service 
connection for PTSD, expand that issue to include other 
acquired psychiatric disabilities, to include anxiety 
disorder, and attempt to have all issues developed 
simultaneously.

Evidence received recently at the Board includes a February 
2010 letter from a VA psychiatrist, who noted that the 
Veteran had been diagnosed as having schizophrenia, anxiety 
disorder, and subthreshold PTSD.  Significantly, the 
physician stated that because of the Veteran's formal thought 
disorder and active psychotic symptoms, he was not, in 
essence, able to provide a reliable history at the current 
time.  Subsequently, In April 2010, a VA therapist noted that 
the Veteran had begun treatment in the PTSD clinic in July 
2007.  At this point, a history was provided, but in view of 
the previous letter, the reliability of this is unclear.  
This therapist also concluded that the Veteran had a chronic 
and severe sleep disorder, connected to his Vietnam trauma 
and experiences.  As noted above, the issue of service 
connection for PTSD is under separate remand development.  In 
view of this evidence, however, additional records must be 
obtained, and an examination, to include psychological 
testing, obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Unless the claim for service 
connection for PTSD, remanded in June 
2009, has been granted, take all 
necessary action to merge the PTSD appeal 
with the appeal of the issue of service 
connection for a sleep disorder, and 
expand the PTSD issue to include other 
acquired psychiatric disability, as well 
as PTSD.

IN ADDITION TO THE DEVELOPMENT REQUESTED 
IN THE JUNE 2009 REMAND, UNDERTAKE THE 
FOLLOWING:

2.  Undertake all notification and 
development actions required by law for 
the issue of service connection for an 
acquired psychiatric disability, to now 
include an anxiety disorder and other 
acquired psychiatric disability.  
Specifically, the veteran should be 
notified that other psychiatric 
disability is included as part of his 
claim for service connection for PTSD.  

3.  Obtain all records of VA treatment 
and evaluations for psychiatric 
conditions and/or a sleep disorder, 
during the period from July 2007 to the 
present.  

4.  Then, schedule the veteran for 
psychological testing to determine the 
extent and manifestations of the 
Veteran's memory impairment, thought 
disorder, and active psychotic symptoms.  

5.  Thereafter, schedule the veteran for 
appropriate VA examinations.  For each 
examination, the entire claims folder 
must be made available the physician.  It 
would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  

In addition, it is essential that the 
examiners provide a complete rationale 
for their opinions, in particular, the 
identification of the source(s) of the 
information upon which the conclusions 
are based must be provided and the 
significance to the opinion explained.  
The examinations should address the 
following:

a.  Acquired psychiatric disability:  To 
determine whether the Veteran has a 
current acquired psychiatric disability, 
which had its onset during or is 
otherwise related to service.  

b.  Chronic sleep disorder:  Whether the 
Veteran has a chronic sleep disorder; if 
so, provide a diagnosis, and an opinion 
as to whether such disorder had its onset 
during, or is otherwise related to, 
service, or is related to an acquired 
psychiatric disability.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  If any claim is 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


